IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-59,939-03



                   EX PARTE TRACY LANE BEATTY, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   AND MOTION TO STAY THE EXECUTION IN CAUSE NO. 241-0978-04
              IN THE 241 ST JUDICIAL DISTRICT COURT
                           SMITH COUNTY

       Per curiam. M EYERS, J., would deny the stay. K EASLER, J., not participating.


                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay

applicant’s execution.1

       In August 2004, a jury found applicant guilty of the offense of capital murder. The



      1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                    Beatty - 2

jury answered the special issues submitted pursuant to Article 37.071, and the trial court,

accordingly, set applicant’s punishment at death.

       This Court affirmed applicant’s conviction and sentence on direct appeal. Beatty

v. State, No. AP-75,010 (Tex. Crim. App. Mar. 11, 2009)(not designated for publication).

This Court denied relief on applicant’s initial post-conviction application for a writ of

habeas corpus. Ex parte Beatty, No. WR-59,939-02 (Tex. Crim. App. May 6, 2009)(not

designated for publication).2

       On August 10, 2015, applicant filed in the trial court a subsequent application for a

writ of habeas corpus. In the subsequent application, applicant asserts that he was denied

the effective assistance of both trial and appellate counsel and that the State violated his

due process rights “when it gave the jury a false impression that [the victim] withdrew her

consent for [him] to enter their home.”

       Applicant’s execution is stayed until further order of this Court.

       IT IS SO ORDERED THIS THE 11 th DAY OF AUGUST, 2015.

Do Not Publish




       2
           On August 6, 2004, applicant filed with this Court an application for an original
writ of habeas corpus challenging two contempt orders. The Court denied him leave to
file that application on October 27, 2004. See Ex parte Beatty, No. WR-59,939-01 (no
written order issued).